Case 3:20-cv-00749-JAG-EWH Document9 Filed 02/17/21 Page 1 of 1 PagelD# 39

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
MA’QUAI COBBS,
Plaintiff,
Vv. Civil Action No. 3:20CV749
LT. SUMNER, et al.,
Defendants.
MEMORANDUM OPINION
By Memorandum Order entered on December 16, 2020, the Court directed Plaintiff to pay
an initial partial filing fee of $14.06 or state under penalty of perjury that he did not have sufficient
assets to pay such a fee within eleven (11) days of the date of entry thereof. See 28 U.S.C.
§ 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor averred that he cannot pay
such a fee. Therefore, Plaintiff is not entitled to proceed in forma pauperis. Plaintiffs disregard
of the Court’s directives warrants dismissal of the action. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE.

An appropriate order shall issue.

 

A

_ why,
John A. Gibney, Jr.
Date: 17 February 2021 United States Dis tee
Richmond, Virginia

 

 

 
